Citation Nr: 0820435	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Muskogee, Oklahoma, which, in pertinent part, reopened 
and denied the veteran's claim of service connection for a 
low back disability.  

The Board previously remanded the claim in February 2007 for 
a Travel Board hearing.  The veteran participated in a Travel 
Board hearing before the undersigned in June 2007.  A 
transcript of that proceeding has been associated with the 
claims folder.

In August 2007, the Board reopened the claim and remanded for 
additional development.  The case returns now for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The veteran testified at the June 2007 Travel Board hearing 
that the first time he sought post-service treatment for his 
low back disorder was in the 1960s from Oak Knoll Naval 
Hospital.  However, it does not appear that an attempt has 
been made to obtain records of such treatment.  See 38 
U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159.  (VA has a 
duty to assist the veteran in obtaining any outstanding 
medical records to support his claim.)  Therefore, on remand, 
the Agency of Original Jurisdiction (AOJ) should make a 
request for records of the veteran's treatment for his low 
back at Oak Knoll Naval Hospital.

At the June 2007 Travel Board hearing, the veteran also 
testified that he had previously received treatment for his 
low back from Dr. Rowe, a chiropractor in Arkansas.  The 
veteran indicated at the hearing that he had requested 
medical records of such treatment to be submitted to VA.  The 
Board observes, however, that these records have not yet been 
associated with the claims file.  On remand, the AOJ should 
seek to obtain these records.

If, following the aforementioned evidentiary development, any 
additional evidence received indicates that the veteran was 
treated for a low back condition between 1953, the year of 
service separation, and 1987, the earliest documented record 
of post-service treatment, the veteran should be scheduled 
for a new VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request records of all 
medical treatment that the veteran 
received for his low back at Oak Knoll 
Naval Hospital in the 1960s.  All efforts 
to obtain government records should be 
fully documented, and the government 
facility must provide a negative response 
if records are not available.

2.  The AOJ should ask the veteran to 
identify and authorize the release of all 
records of treatment for his low back 
from Dr. Rowe in Arkansas.  The AOJ 
should obtain such records for which 
adequate identification and authorization 
is received.

3.  If the evidentiary development listed 
above produces medical records indicating 
that the veteran was treated for his low 
back between 1953 and 1987, the AOJ 
should schedule him for a new VA medical 
examination.  The entire claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should render an opinion as 
to whether the disability is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to the 
veteran's military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability).  
The examiner should provide a complete 
rationale for any opinion provided.

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a low back disability.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




